—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered August 18, 2000, convicting him of intimidating a victim or witness in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt of intimidating a victim or witness in the third degree is unpreserved for appellate review (see CPL 470.05 [2]; People v Henderson, 265 AD2d 573 [1999]; People v Johnson, 169 AD2d 779 [1991]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Gamble, 74 NY2d 904 [1989]; People v Singh, 292 AD2d 472 [2002]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. Ritter, J.P., McGinity, Townes and Mastro, JJ., concur.